DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Re Claim 1, there is a period at the end of the seventh indented clause, but the claim has not ended yet.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Gompel et al. (US 4,940,464).
Re Claim 12, Van Gompel teaches an adult incontinence disposable absorbent article (Col. 1 lines 9-12) having a Product Waist-to-Side Silhouette from 1.7 to about 5.0 (see explanation immediately below), wherein the adult incontinence disposable absorbent article is in closed form (see figures).
Van Gompel discloses:

(ii)  Col. 10 line 57 to Col. 11 line 8: side panels 6 & 8 each has a relaxed width of 0.5-5 in, note that each side panel is made of two stretchable side members joined together, one from the front and one from the back;
(iii)  Col 3 line 66 to Col. 4 line 11: side length is 5-50% of the garment length of 12-30 inches; and
(iv)  Col. 8 lines 51-63: disclose that the stretchable side panels abut the waist elastics, forming a continuous stretchable belt, thus relaxed waist width is sum of relaxed waist elastic plus one side panel relaxed width.
Given the above measurements and facts, the relaxed waist width would have a range of 2.5-17 inches (sum of waist elastics and side panels) and the side length would be 0.6-15 inches, thus yielding a possible Product Waist-to-Side Silhouette of 4.16 (i.e., 2.5/0.6 = 4.16), falls within the claimed range of 1.7 to 5.0.
Re Claims 13-16, Van Gompel also discloses that the article has a Relaxed Product Length of at least about 640 mm, at least about 500 mm, at least about 380 mm, or at least 250 mm (Col. 9 lines 31-47).  Van Gompel discloses that a preferred relaxed length of leg elastic can be 4 inches (Col. 9 line 38) and such a relaxed leg elastic length is equal to preferably 15% of the total garment length (Col. 9 line 47), thus yielding a possible relaxed garment length of 26.7 inches, which is 677 mm.  Van Gompel shows that the only part of the article that would retract in the longitudinal direction is where the leg elastics are present (Fig. 8), thus the relaxed length of the article is directly proportional to the relaxed length of the leg elastics.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (US 2013/0072887) in view of Van Gompel.
Re Claims 9, 18-20, 23, 29, 30, LaVon teaches an array of packages ([0200]-[0205] and Examples 1-3) comprising two or more different sizes of absorbent articles, the array comprising:
a first package comprising a first disposable absorbent article, the first absorbent article being a first size and in a closed form (e.g., Figs. 6 & 7); 
a second package comprising a second disposable absorbent article, the second absorbent article being a second size and in a closed form (Figs. 6 & 7); 
wherein each of the first and second disposable absorbent articles comprise a topsheet (topsheet 138), a backsheet (in this case the inner film layer of the backsheet is interpreted to read on the currently claimed backsheet, see [0073] where it is disclosed that backsheet 136 can be formed of an inner film layer and an outer nonwoven layer), an absorbent core (absorbent core 142), a pair of side seams (formed by the side edges of the waist regions shown in Fig. 25), front and back belts (front and back waist regions116 & 118, see Fig. 25), and chassis (the exterior nonwoven layer of the backsheet 136 is broadly interpreted to be the chassis, see [0073]);
wherein each of the front belts comprise a first end edge and a second end edge and a folded edge that forms a portion of the waist opening of each of the absorbent articles, and wherein the first end edge of each of the front belts is disposed longitudinally outboard of the second end edge of each of the front belts and longitudinally inboard of the folded edge of each of the front belts (clearly seen in Fig. 25B, which is a cross-section of front belt of Fig. 25); 
wherein the second end edge of the each of the front belts overlaps the chassis from the first side edge of the chassis to the second side edge of the chassis (Fig. 25) and is joined to an exterior surface of the chassis (implied by Fig. 25); 

wherein the second end edge of each of the back belts overlaps the chassis from the first side edge of the chassis to the second side edge of the chassis and is joined to an exterior surface of the chassis (implied by Fig. 25);
wherein the second size is larger than the first size (since various sizes are disclosed to be placed on display, there has to be at least two different sizes, [0200]-[0205]); and
wherein the first package and the second package are in the same array (the articles are on the same display, [0200]-[0205]).
LaVon does not explicitly disclose that wherein the second absorbent article has one or more of: 
(a) a larger Relaxed Product Side Length than the first absorbent article; and 
(b) a larger Relaxed Product Waist Width than the first absorbent article; 
wherein a Product Waist-to-Side Silhouette of the second absorbent article is equal to or greater than a Product Waist-to-Side Silhouette of the first absorbent article.
Van Gompel teaches making absorbent articles in a wide range of sizes (Col. 10 lines 53-57), and such sizes may yield (see explanation supra for Claim 12, see article dimensions disclosed in Col. 8 lines 14-27, Col. 10 line 57 to Col. 11 line 8, Col 3 line 66 to Col. 4 line 11 & Col. 8 lines 51-63):
(i) for a first article, a Relaxed Product Waist Width of 6in (assuming waist elastic of 2in, side panel width of 4in), a Relaxed Product Side Length of 1.8in (a side length that is 15% of garment length of 12in), thus yielding a Product Waist-to-Side Silhouette of 3.33; and 

Comparing the articles in (i) and (ii), (ii) has a greater Relaxed Product Waist Width and also a greater Product-Waist-to-Side Silhouette.  It would have been obvious to one skilled in the art at the time of filing to modify LaVon by gleaning from Van Gompel so as to provide a shelf of products that would fit a large population (e.g., Van Gompel Col. 10 lines 53-54).
Re Claim 2, LaVon also discloses wherein the array further comprises a third package comprising a third disposable absorbent article ([0200]-[0205]) but does not disclose that the wherein an Array Average Product Waist-to-Side Silhouette of the three packages would be 1.7 to 4.0.  However, given that LaVon and Van Gompel combine to disclose a display of an array of articles that would cover a wide range of sizes, one can choose from the ranges of dimensions disclosed in Van Gompel and arrive at a third article that has a Relaxed Product Waist Width of 16in (assuming waist elastic of 12in, side panel width of 4in), a Relaxed Product Side Length of 3.6in (a side length that is 30% of garment length of 12in), thus yielding a Product Waist-to-Side Silhouette of 4.44.  Averaging the above Product Waist-to-Side Silhouette ratios explained in Claim 1 and for this third article, one would arrive at an Array Average Product Waist-to-Side Silhouette of the first, second, and third packages that falls between 1.7 to about 4.0.  It would have been obvious to one skilled in the art at the time of filing to modify LaVon by gleaning from Van Gompel so as to provide a shelf of products that would fit a large population (e.g., Van Gompel Col. 10 lines 53-54).
Re Claim 3, LaVon and Van Gompel also combine to teach wherein the array further comprises a third package comprising a third disposable absorbent article (see explanation under Claim 2), wherein the third absorbent article has one or more of: 
(a) a larger Relaxed Product Side Length than the first absorbent article; and 
(b) a larger Relaxed Product Waist Width than the first absorbent article; 

Re Claims 4-5, LaVon also discloses that the first and second absorbent articles of the first and second packages comprise at least substantially identical chassis with regard to chemical composition and that they comprise chassis having identical cross-sectional dispositions in at least one of a front, back, or crotch region ([0200] discloses the identical chassis can be used across different sizes).
Re Claim 6, LaVon also teaches an embodiment wherein at least one of the first and second pair of side seams are refastenably engaged (e.g., “taped” article as disclosed at least in the Abstract; fastened via 164 & 162).
Re Claim 7, the combination of LaVon and Van Gompel also discloses that wherein the third package has a Product Waist-to-Side Silhouette is greater than a Product Waist-to-Side Silhouette of each of the first and second absorbent articles (see explanation under Claim 3).
Re Claim 8, since the articles in the array can be arbitrarily referred to as “first,” “second,” or “third,” and the combination of LaVon and Van Gompel discloses three different sizes of articles that results in Product Waist-to-Side Silhouette of 3.33, 3.68, and 4.44, then this array of articles meets the claim language “wherein the third package has a Product Waist-to-Side Silhouette is greater than a Product Waist-to-Side Silhouette of the first absorbent article, but less than the and second absorbent article.”
Re Claim 9, the combination of LaVon and Van Gompel also discloses that an Array Average Product Waist-to-Side Silhouette of the first and second packages is from about 1.7 and 4.0 (since 3.33 and 3.68 fall within the claimed range, their average would fall within the range as well).

Re Claim 17, LaVon discloses an array of packages comprising two or more different sizes of disposable absorbent articles ([0200]-[0205]), the array comprising: 
at least two packages; 
wherein the at least two packages comprise the same brand name and/or sub-brand name (e.g., [0063] “Pampers”); 
wherein the at least two packages comprise adult incontinence disposable absorbent articles in closed form ([0057]).
LaVon does not disclose that wherein an Array Average Product Waist-to-Side Silhouette of the at least two packages is from about 1.7 to about 4.0.  Van Gompel teaches making absorbent articles in a wide range of sizes (Col. 10 lines 53-57), and such sizes includes ones would yield an Array Average Product Waist-to-Side Silhouette that falls within the claimed range (see explanation under Claim 9).
Re Claim 18, LaVon and Van Gompel combine to disclose wherein the array further comprises a third package comprising a third disposable absorbent article, wherein an Array 
Re Claim 19, LaVon also discloses wherein the array further comprises a fourth package comprising a fourth disposable absorbent article but does not disclose that the wherein an Array Average Product Waist-to-Side Silhouette of the four packages is from about 1.7 to about 4.0.  However, given that LaVon and Van Gompel combine to disclose a display of an array of articles that would cover a wide range of sizes, one can choose from the ranges of dimensions disclosed in Van Gompel and arrive at a third article that has a Relaxed Product Waist Width of 7in (assuming waist elastic of 2in, side panel width of 5in), a Relaxed Product Side Length of 3.6in (a side length that is 30% of garment length of 12in), thus yielding a Product Waist-to-Side Silhouette of 1.94.  Averaging the above Product Waist-to-Side Silhouette ratios explained in Claim 18 and for this fourth article, one would arrive at an Array Average Product Waist-to-Side Silhouette of the first, second, and third packages that falls between 1.7 to about 4.0.  It would have been obvious to one skilled in the art at the time of filing to modify LaVon by gleaning from Van Gompel so as to provide a shelf of products that would fit a large population (e.g., Van Gompel Col. 10 lines 53-54).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LaVon and Van Gompel as applied to claim 1 above, and further in view of Depend® For Women Underwear (https://web.archive.org/web/20130329071618if_/http://www.depend.com/womens-solutions/products/19558, hereinafter “Depend®”).
Re Claim 11, LaVon and Van Gompel substantially teach the limitations of claim 1 but they do not explicitly disclose that wherein the array of packages is an On-Line Array.  Depend® shows an online array of absorbent articles that are provided at different sizes (S/M, L, XL).  It would have been obvious to one skilled in the art at the time of filing to modify LaVon further with the online selling/marketing strategy of Depend® so as to be able to reach more consumers.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LaVon in view of Van Gompel and Depend®.
Re Claim 20, LaVon discloses an array of packages comprising two or more different sizes of disposable absorbent articles ([0200]-[0205]), the array comprising: 
an offering of a first package comprising a first disposable absorbent article by a first source, the first absorbent article comprising a first topsheet, a first backsheet, a first absorbent core and a first pair of side seams, the first absorbent article being a first size and in closed form (see mapping in Claim 1); 
an offering of a second package comprising a second disposable absorbent article by the first source, the second absorbent article comprising a second topsheet, a second backsheet, a second absorbent core and a second pair of side seams, the second absorbent article being a second size and in closed form (see mapping in Claim 1); and 
wherein the first and second packages comprise the same brand name and/or sub-brand name (e.g., [0063]).
LaVon does not teach that wherein the second absorbent article has one or more of: 
(a) a larger Relaxed Product Side Length than the first absorbent article; and 
(b) a larger Relaxed Product Waist Width than the first absorbent article; 
wherein a Product Waist-to-Side Silhouette of the second absorbent article is equal to or greater than a Product Waist-to-Side Silhouette of the first absorbent article.
Van Gompel teaches making absorbent articles in a wide range of sizes (Col. 10 lines 53-57), and such sizes may yield (see explanation supra for Claim 12, see article dimensions disclosed in Col. 8 lines 14-27, Col. 10 line 57 to Col. 11 line 8, Col 3 line 66 to Col. 4 line 11 & Col. 8 lines 51-63):
(i) for a first article, a Relaxed Product Waist Width of 6in (assuming waist elastic of 2in, side panel width of 4in), a Relaxed Product Side Length of 1.8in (a side length that is 15% of garment length of 12in), thus yielding a Product Waist-to-Side Silhouette of 3.33; and 
 (i) for a second article, a Relaxed Product Waist Width of 14in (assuming waist elastic of 12in, side panel width of 1.25in), a Relaxed Product Side Length of 3.6in (a side length that is 30% of garment length of 12in), thus yielding a Product Waist-to-Side Silhouette of 3.68.
Comparing the articles in (i) and (ii), (ii) has a greater Relaxed Product Waist Width and also a greater Product-Waist-to-Side Silhouette.  It would have been obvious to one skilled in the art at the time of filing to modify LaVon by gleaning from Van Gompel so as to provide a shelf of products that would fit a large population (e.g., Van Gompel Col. 10 lines 53-54).
LaVon also does not disclose that the array is “On-Line Array” such that the articles/packages are offered on-line.  Depend® shows an online array of absorbent articles that are provided at different sizes (S/M, L, XL).  It would have been obvious to one skilled in the art at the time of filing to modify LaVon further with the online selling/marketing strategy of Depend® so as to be able to reach more consumers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408) 918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        10 April 2021